DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Response to Amendment
The Amendment filed on 02/11/2021 has been entered. 
The provisional double patenting rejection of claims 1, 4-9, 12-17 and 20-24 is maintained (see below). The current amendment claims are not distinct from the conflicting copending application.
Claims 1, 4-6, 9, 12-14, 17 and 20-22 are amended.
Claims 3, 11 and 19 are cancelled.
Claims 1-2, 4-10, 12-18 and 20-24 are pending of which claims 1, 9 and 17 are independent claims.

Response to Arguments
The applicant's arguments filed on 02/11/2021 regarding claims 1-24 have been fully considered but are moot in view of the following new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4-6, 12-14 and 20-22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-6, 12-14 and 20-22 are each dependent on canceled claims respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-10, 12-18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 17 each recites the limitation "the objects". There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2, 4-8, 10, 12-16, 18 and 20-24 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-9, 12-17 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending application 16/140,428. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every element of the above claims 1, 4-9, 12-17 and 20-24 of the present application is broader or similar in scope and therefore anticipated by the corresponding claims 1-21 of co-pending application 16/140,428.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9, 12-14, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krakowiecki et al. (Pub. No.: US 2006/0036586, hereinafter Krakowiecki) in view of Chandrasekaran (Pub. No.: US  2015/0121545).
Regarding claim 1: Krakowiecki discloses A method comprising: 
Krakowiecki - [0033]: Fig. 5, user information including data access preferences and communication preferences for each user are retrieved from the database 25); 
evaluating, with the one or more hardware processing devices, privacy characteristics for the specified party based on the at least on field from the corresponding multiple disparate tables (Krakowiecki - [0034]: At processing block 502, users that have not opted out of communications indicating availability of aggregate transaction data and, thus, accept electronic notifications as a communication preference are selected. In one embodiment, the banking database servers 24 select only users that have not opted out of receipt of electronic notifications indicating the availability of aggregate transaction data); 
determining, with the one or more hardware processing devices, a unified field based on the evaluation of the field from the corresponding multiple disparate tables, the unified field property to indicate privacy characteristics for the specified party (Krakowiecki - [0035]: at processing block 504, periodic communications are transmitted to each selected user indicating the availability of aggregate transaction data); 
returning, with the one or more hardware processing devices, the unified field property through the API indicating one or more limitations on data activity associated with the specified party (Krakowiecki - [0034]: the banking database servers 24 select only users that have not opted out of receipt of electronic notifications indicating the availability of aggregate transaction data. [0035]: the banking database servers 24 create a notification list containing the selected users).
However Krakowiecki doesn’t explicitly teach, but Chandrasekaran discloses:
receiving an indication of an action through an application program interface (API) provided by one or more hardware processing devices (Chandrasekaran - [0080]: System 816 (e.g., an application server 900 in system 816) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information),
searching, with the one or more hardware processing devices, multiple disparate tables stored in at least one database for records having at least one field corresponding to privacy characteristics for the specified party (Chandrasekaran - [0046]: a search of entity share tables for security descriptor entries that include the one or more users, groups, or both with access level at or above the certain access level), the specified party having entries in more than one of the multiple disparate tables and multiple different object types with privacy characteristics differing between the entries and the objects (Chandrasekaran - [0018]: access to records is maintained in security descriptors in entity share tables, and a system may utilize the security descriptors contained in the entity share tables to provide for efficient record searches. [0019]: a given document or record in a Salesforce® database can be shared with different users, applications, and locations, with each of these applying their own sharing policy and governing rules)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krakowiecki with Chandrasekaran so that a query is received via search API for searching tables with record having sharing policy and governing rules. The modification would have allowed the system to search tables with privacy characteristics. 
Regarding claim 4: Krakowiecki as modified discloses wherein the data activity comprises one or more of: processing, contacting, web tracking, email tracking, geotracking, and email contact (Krakowiecki - [0035]: transmit an email to each selected user indicating the availability of aggregate transaction data).
Regarding claim 5: Krakowiecki as modified discloses wherein the data activity comprises one or more of: facsimile message contact, SMS/text messaging, telephone call (Krakowiecki - [0017]: Instant messaging (IM) functionality).
Regarding claim 6: Krakowiecki as modified discloses wherein the data activity comprises one or more of: profiling, exporting data, forgetting/deleting user/profile, soliciting, storing personally identifiable information (PII) elsewhere (Krakowiecki - [0024]: user-generated access preferences, such as, for example a data access indicator, which indicates whether the user has access to data provided by the financial management system 26, and/or user-generated communication preferences, such as, for example, an email preference, which indicates whether the user has email notification privileges are stored in a user database within the transaction facility 10).
Regarding claims 9 and 12-14: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1 and 4-6. Therefore, claims 9 and 11-14 are also rejected for similar reasons set forth in claims 1 and 4-6. 
Regarding claims 17 and 20-22: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1 and 4-6. Therefore, claims 17 and 19-22 are also rejected for similar reasons set forth in claims 1 and 4-6. 

Claims 2, 8, 10, 16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krakowiecki et al. (Pub. No.: US 2006/0036586, hereinafter Krakowiecki) in view of Chandrasekaran (Pub. No.: US  2015/0121545) and MoVida et al. (Pub. No.: US 2016/0105442, hereinafter MoVida).
Regarding claims 2, 10 and 18: Krakowiecki as modified doesn’t explicitly teach but MoVida discloses wherein the API comprises a representational state transfer (REST) API (MoVida - [0035]: the APIs may be the SObject enterprise and partner APIs, the Chatter REST API).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krakowiecki with Chandrasekaran so that REST API is used for searching and query. The modification would have allowed the system to use REST API.
Regarding claims 8, 16 and 24: Krakowiecki as modified doesn’t explicitly teach but MoVida discloses wherein the database environment is a multitenant environment (MoVida - [0040]: community network system is a subsystem of a greater system (e.g. a multi-tenant on-demand database system)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krakowiecki and Chandrasekaran with MoVida so that multi-tenant database system. The modification would have allowed the system to be used in the multi-tenant environment.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Krakowiecki et al. (Pub. No.: US 2006/0036586, hereinafter Krakowiecki) in view of Chandrasekaran (Pub. No.: US  2015/0121545) and Segal et al. (Pub. No.: US 2018/0213364, hereinafter Segal).
Regarding claims 7, 15 and 23: Krakowiecki as modified discloses wherein the evaluation is based on privacy parameters (Segal - [0098]: identify whether the user has permissions to contact the other user and/or the information of the other user's whereabouts).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krakowiecki with Chandrasekaran with Segal so that evaluate is based on user privacy values. The modification would have allowed the system to include user privacy values in the database for secure communication. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/